Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this "Agreement") is made effective as of October 18, 2009 (the "Effective Date"), by and between BioCancell Therapeutics Inc., a Company organized under the laws of the State of Delaware (the "Parent"), BioCancell Therapeutics Israel, Ltd. a Company organized under the laws of the State of Israel (the "Company" and together with the Parent, the "Companies") and Mr. Uri Danon, Identification No. 012658811 (the "Employee") (the Companies and the Employee shall sometimes be referred to, each as a "Party" and collectively, as the "Parties"). WHEREAS, the Companies desires to employ the Employee as their Chief Executive Officer and the Employee desires to serve the Companies in such position, on the terms and conditions hereinafter set forth. NOW, THEREFORE, based on the representations contained herein and in consideration of the mutual promises and covenants set forth herein, the Parties agree as follows: 1. Employment. 1.1. Commencing as of the EffectiveDate, the Companies shall employ the Employee, who shall begin an integration period towards his assumption of the position of Chief Executive Officer of the Companies ("CEO"), in parallel to the current CEO of the Companies. On November 1, 2009, the Employee shall begin serving as the CEO, reporting directly to the Board of Directors of the Parent (the "Board of Directors"), until such time as the Board of Directors, at its sole discretion, determines otherwise and/or appoints another person to such position. Employee's position with the Companies in accordance herewith shall be regarded as the "Position". In addition, during the first 3 months commencing on the Effective Date, the Employee shall be entitled to be employed on an 80% basis and devote 20% of his working time to his former position to ensure swift transition in his former employer. For the period during which the Employee is actually employed on an 80% basis, the Salary shall be adjusted accordingly.The Employee shall be entitled to decide at any time, during the initial three month period to commence work at the Companies on a 100% basis, in which case his Salary will be paid accordingly. 1.2. The Employee's duties and responsibilities shall be those duties and responsibilities customarily performed by a person in a similar position. 1.3. Subject to Section 1.1 above, the Employee shall be employed on a full-time basis. The Employee shall devote his full and undivided attention and full working time, know-how, energy, talent and experience to the business and affairs of the Companies and shall use his best efforts and shall devote such time as necessary for the fulfillment of his duties and responsibilities under this Agreement. 1.4. Without derogating from the generality of the above, during the term of this Agreement the Employee shall not be engaged in any other employment nor engage actively in any other business activity or render any services, which may hinder the performance of his obligations hereunder, with or without compensation, for any other person, firm or company (except as provided for in Section 1.3 of this Agreement, and the Employee’s position as a director in Atox Bio, Inc.). The Employee shall not hold any position in any additional company without the Board of Directors' prior written consent. 1.5. The Employee shall perform his duties hereunder at the Companies' facilities in Israel. Employee acknowledges and agrees that the performance of his duties hereunder may require significant domestic and international travel at the Companies' request. 1.6. It is agreed between the Parties that the position that Employee holds within the Companies is a management position, which demands a special level of loyalty and accordingly, the Work Hours and Rest Law(1951) shall not apply to Employee's employment by the Companies and this Agreement. The Employee further acknowledges and agrees that his duties and responsibilities may entail irregular work hours and extensive traveling in Israel and abroad, for which he is adequately rewarded by the compensations provided for in this Agreement. The Parties confirm that this is a personal services contract, and that the relationship between the Parties shall not be subject to any general or special collective employment agreement or any custom or practice of the Companies in respect of any of its other employees or contractors. 1.7. The Employee hereby represents and warrants to the Companies, that the execution and delivery of this Agreement and the fulfillment of the terms hereof will constitute the valid, binding and enforceable obligations of the Employee and will not violate, conflict with or constitute a default under or breach of any agreement and/or undertaking and/or instrument, judgment, order, writ or decree to which the Employee is a party or by which he is bound, or any provision of law, rule or regulation applicable to the Employee, and do not require the consent of any person or entity which has not been obtained prior to the execution hereof; and in the performance of his obligations hereunder the Employee will not make use of (i) any confidential or proprietary information belonging to any third party, or (ii) any information to which the Employee is restricted from disclosing or using due to contractual undertakings or by law. 2. Salary and Employee Benefits. In full consideration for the Employee's employment with the Companies, commencing as of the Effective Date, the Employee shall be entitled to the following payments, and benefits: 2.1. Salary. The Companies shall pay the Employee a gross salary of NIS42,000 per month (on a full time basis), as shall be adjusted from time to time in accordance with the provisions hereof (the "Salary"). All income and other taxes shall be deducted as required by law. The Employee shall be entitled to receive cost-of-living adjustments ("Tosefet Yoker") and other adjustments as may be required by law. The Salary shall be payable monthly in arrears, no later than the tenth (10th) day of each month. The Employee acknowledges that the Salary to which he is entitled pursuant to this Agreement constitutes due consideration for him working overtime and on days of rest. 2.2. Sick Leave. The Employee shall be entitled to fully paid sick leave pursuant to the Sick Pay Law (1976). The Employee may carry forward any unused sick leave, not to exceed the maximum prescribed by law, but shall not be entitled to any payment for unused sick leave. 2.3. Vacation. The Employee shall be entitled to an annual vacation of twenty (20) working days. Subject to applicable law, up to two (2) years' equivalent of vacation days may be accumulated provided that the Employee will take at least twelve (12) vacation days during the first of the two years and in any event accumulated vacation days cannot be converted into cash unless the Board of Directors establishes that the Employee's work load is such that it prevents the Employee to use his vacation days. Such conversion may be further subject to any limitations imposed under applicable law. 2.4. Manager's Insurance. The Companies shall contribute up to an aggregate of 15.83% of the Salary to an accepted Manager's Insurance Policy or Pension fund(the "Policy"), including insurance in the event of loss of capacity for work, of which (i) 8.33% of the Salary will be on account of severance compensation, which shall be payable to the Employee upon severance, in accordance with the provisions of this Agreement; (ii) 5% of the Salary on account of Manager's Insurance Policy or pension fund payments; and (iii) up to 2.5% of the Salary on account of disability pension payments. The Companies shall deduct 5% from the Salary to be paid on behalf of the Employee towards the Policy. The Employee may extend an existing policy or plan and incorporate it into the Policy, at his discretion. The Policy will be subject to an automatic transfer of ownership to Employee and to recive all funds accumulated in the above funds upon termination of Employee's employment with the Companies, except for such payments accrued with respect to severance compensation. 2.5. Annual Recreation Allowance (Dme'i Havra'a). The Employee shall be entitled to annual recreation allowance according to applicable law. 2.6. Vocational Studies. The Companies and the Employee shall maintain a "Keren Hishtalmut" fund for the benefit of the Employee (the "Fund"). The Companies shall contribute to such Fund an amount equal to 7.5% of the Salary and the Employee shall contribute to the Fund an amount equal to 2.5% of the Salary. The Employee hereby instructs the Companies to transfer to the Fund the Employee's payment and the Companies' contribution from the Salary. 2.7. Cellular Phone. The Companies shall provide the Employee a cellular phone and cover its expenses. The Company shall bear any and all taxes applicable to the Employee in connection with said cellular phone and the use thereof, in accordance with income tax regulations applicable thereto. 2.8. Company Car. The Companies shall provide the Employee with a Class 4 company car of the Employee’s choosing (subject to availability at the leasing company with the Companies are engaged), leased under an operating leasing agreement (the "Company Car") and in accordance with the Companies' policy. The Company Car shall be placed with the Employee for his business and personal use. Employee shall take good care of the Company Car and ensure that the provisions of the insurance policy and the Companies' rules relating to the Company Car are strictly, lawfully and carefully observed. Subject to applicable law, the Companies shall bear all fixed and ongoing expenses relating to the Company Car and to the use and maintenance thereof, excluding expenses incurred in connection with violations of law, which shall be paid solely by Employee. The Companies shall bear any and all taxes applicable to the Employee in connection with said Company Car and the use thereof, in accordance with income tax regulations applicable thereto. Upon: (i) the date of termination of the Notice Period (as defined below); or (ii) the date of actual termination of employment in the event of termination for Cause, then the Employee shall return the Company Car (together with its keys and any other equipment supplied and/or installed therein by the Companies and any documents relating to the Company Car) to the Companies' principal office.
